Rombauer, P. J.
The facts in these four cases are identical. In each the defendant herein obtained a judgment against the plaintiff herein on the twenty-fifth day of February, 1893, for $2,000 damages and $50 monthly rents. In each the plaintiff herein obtained a final decree of injunction on the twentieth day of December, 1894, restraining the collection of the judgments thus obtained. At the date of these decrees there was due on each of the judgments an amount *466exceeding $2,500. It thus clearly appears that the supreme court has exclusive jurisdiction of these appeals, as the amount in dispute at the date of the judgment was beyond the limit of the jurisdiction of this court.
It is ordered that the clerk do at once transmit all the papers in the foregoing cases to the supreme court, accompanied with a certified copy of this order of transfer.
All the judges concur.